Exhibit 10.1

 

2017 REPLACEMENT TERM LOAN AMENDMENT

 

2017 REPLACEMENT TERM LOAN AMENDMENT, dated as of August 17, 2017 (this
“Amendment”), to that certain Amended and Restated Credit and Guaranty
Agreement, dated as of December 31, 2014, as amended by the Term Loan Joinder
Agreement and Amendment dated as of July 15, 2016, the Term Loan Amendment dated
as of July 26, 2016 and the Third Amendment dated as of February 8, 2017 (the
“Term Loan Credit Agreement”), by and among Douglas Dynamics, Inc. (“Holdings”),
Douglas Dynamics, L.L.C. (the “Company” or the “Borrower”), Douglas Dynamics
Finance Company (“DD Finance”), Fisher, LLC (“Fisher”), Trynex International LLC
(“Trynex”), Henderson Enterprises Group, Inc. (the survivor of a merger with
DDIZ Acquisition, Inc.) (“HEG”), Henderson Products, Inc. (“HPI”) and Dejana
Truck & Utility Equipment Company, LLC (“Dejana” and, together with Holdings, DD
Finance, Fisher, Trynex, HEG and HPI, each a “Guarantor” and collectively, the
“Guarantors”), the several lenders from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A. (“JPMorgan”), as administrative agent (in
such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, the “Collateral Agent”) and the other agents and parties party
thereto.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Term Loan Credit Agreement, the Lenders have agreed to
make, and have made, certain loans and other extensions of credit to the
Borrower;

 

WHEREAS, the Borrower has requested that (i) the Lenders effect certain
modifications to the Term Loan Credit Agreement as described herein (the Term
Loan Credit Agreement, as so modified hereby, the “Amended Credit Agreement”),
and (ii) the outstanding Term B Loans be replaced with a new term loan B
facility (the “2017 Replacement Term Loan Facility”) by obtaining the 2017
Replacement Term Loan Commitments (as defined in Section 3 of this Amendment);

 

WHEREAS, the loans under the 2017 Replacement Term Loan Facility (the “2017 New
Term Loans”) will replace and refinance the currently outstanding Term B Loans
and are collectively intended to be Replacement Term Loans, as contemplated in
Section 10.5(f) of the Term Loan Credit Agreement;

 

WHEREAS, the 2017 New Term Loans will have the terms set forth in the Amended
Credit Agreement;

 

WHEREAS, JPMorgan Chase Bank, N.A. is the lead arranger and bookrunner (the
“Amendment Lead Arranger”) for the 2017 New Term Loans;

 

WHEREAS, (i) each existing Lender that executes and delivers a lender addendum
signature page to this Amendment (substantially in the form attached hereto) in
such capacity (a “Continuing Term Lender Addendum”) and in connection therewith
agrees to continue up to all of its Existing Term Loans (as defined below) as
2017 New Term Loans (such continued Term Loans, the “Continued Term Loans”, and
such Lenders, collectively, the “Continuing Term Lenders”) will thereby
(i) agree to the terms of this Amendment and (ii) agree to continue, pursuant to
a cashless roll, up to all of its existing Term B Loans (all existing Term B
Loans outstanding under the Term Loan Credit Agreement, the “Existing Term
Loans”, and the Lenders of such Existing Term Loans, collectively, the “Existing
Term Lenders”) outstanding on the Effective Date (as defined below) as 2017 New
Term Loans in a principal amount equal to the aggregate principal amount of such
Existing Term Loans so continued (it being understood that the principal amount
of Existing Term Loans so continued shall be its Continuing Term Loan Commitment
(as defined in Section 3 of this Amendment);

 

--------------------------------------------------------------------------------


 

WHEREAS, subject to the preceding recitals, each Person (other than a Continuing
Term Lender in its capacity as such) that executes and delivers a lender
addendum signature page to this Amendment (substantially in the form attached
hereto) (a “Replacement Term Lender Addendum”) and agrees in connection
therewith to provide its 2017 New Term Loan (collectively, the “Replacement Term
Lenders”) will thereby (i) agree to the terms of this Amendment and (ii) commit
to provide its 2017 New Term Loan on the Effective Date (the “Replacement Term
Loans”) in such amount (not in excess of any such commitment) as is equal to its
Replacement Term Loan Commitment (as defined in Section 3 of this Amendment);

 

WHEREAS, the proceeds of the Replacement Term Loans will be used to repay in
full the outstanding principal amount of the Existing Term Loans that are not
continued as 2017 New Term Loans by Continuing Term Lenders (the “Non-Continuing
Term Loans”);

 

WHEREAS, the Continuing Term Lenders and the Replacement Term Lenders
(collectively, the “2017 Term Lenders”) are severally willing to continue their
Existing Term Loans as Continued Term Loans and/or to provide Replacement Term
Loans, as the case may be, subject to the terms and conditions set forth in the
Term Loan Credit Agreement, this Amendment and the Amended Credit Agreement, as
applicable; and

 

WHEREAS, the 2017 Term Lenders and the Administrative Agent are willing to agree
to this Amendment on the terms set forth herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

 

I.  DEFINED TERMS

 

Terms defined in the Amended Credit Agreement and not defined herein are used
herein as defined therein.

 

II.  AMENDMENTS TO THE TERM LOAN CREDIT AGREEMENT

 

The Term Loan Credit Agreement is hereby amended, effective immediately after
the provision of, or the continuation of Existing Term Loans as, as applicable,
2017 New Term Loans on the Effective Date, as follows:

 

2.1          Amendments to Section 1.1 of the Term Loan Credit Agreement. 
Section 1.1 of the Term Loan Credit Agreement is hereby amended as follows:

 

(a)           The definition of “Applicable Margin” is hereby amended and
restated in its entirety as follows:

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Rate Loan, a percentage, per annum, equal to: (i) in the case of ABR
Loans, 2.00% and (ii) in the case of Eurodollar Rate Loans, 3.00%.

 

2

--------------------------------------------------------------------------------


 

(b)           The definition of “Lender” is hereby amended and restated in its
entirety as follows:

 

“Lender” means, at any time, each financial institution or other entity that is
listed on the signature pages of the 2017 Replacement Term Loan Amendment as a
“Continuing Term Lender” and/or “Replacement Term Lender,” as applicable, and
shall include any other Person that becomes a party hereto pursuant to an
Assignment and Assumption or a Term Loan Joinder Agreement, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

(c)           The definition of “Sanctioned Country” is hereby amended by adding
“Crimea,” immediately before “Cuba”.

 

(d)           The definition of “Term Loan” is hereby amended and restated in
its entirety as follows:

 

“Term Loan” means, on and after the 2017 Replacement Term Loan Amendment
Effective Date, any 2017 New Term Loans made or continued pursuant to the 2017
Replacement Term Loan Amendment and any Additional Term Loans made pursuant to
Section 2.23, as applicable.  On and after the 2017 Replacement Term Loan
Amendment Effective Date, each reference to a “Term Loan” in this Amendment and
in the other Credit Documents shall be deemed to include the 2017 New Term
Loans, except as the context may otherwise require.

 

(e)           The definition of “Term Loan Commitment” is hereby amended and
restated in its entirety as follows:

 

“Term Loan Commitment” means, with respect to any Lender, the obligation of such
Lender, if any, on and after the 2017 Replacement Term Loan Amendment Effective
Date, (i) to continue its Existing Term Loans (as defined in the 2017
Replacement Term Loan Amendment) as a 2017 New Term Loan or (ii) to make a 2017
New Term Loan in the amount provided for in the 2017 Replacement Term Loan
Amendment. The aggregate amount of the Term Loan Commitments on, and after
giving effect to, the 2017 Replacement Term Loan Amendment Effective Date is
$313,962,401.02.

 

The amount of each Lender’s Term Loan Commitment on the 2017 Replacement Term
Loan Amendment Effective Date is its 2017 Replacement Term Loan Commitment.  For
all purposes hereunder, from and after the 2017 Replacement Term Loan Amendment
Effective Date, each reference to a “Term Loan Commitment” in this Amendment and
in the Credit Documents shall be deemed to include the commitments to provide,
or to continue Existing Term Loans as, the 2017 New Term Loans.

 

(f)            The following new definitions shall be inserted in their proper
alphabetical order:

 

“2017 New Term Loans” shall have the meaning assigned to such term in the 2017
Replacement Term Loan Amendment.

 

“2017 Replacement Term Loan Amendment” shall mean the 2017 Replacement Term Loan
Amendment, dated as of the 2017 Replacement Term Loan Amendment Effective Date,
among the Borrower, the other Credit Parties party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“2017 Replacement Term Loan Amendment Effective Date” shall mean August 17,
2017.

 

“2017 Replacement Term Loan Facility” shall have the meaning set forth in the
2017 Replacement Term Loan Amendment.

 

“2017 Replacement Term Loan Commitment” shall have the meaning set forth in the
2017 Replacement Term Loan Amendment.

 

“Continuing Term Lender” shall have the meaning assigned to such term in the
2017 Replacement Term Loan Amendment.

 

“Continued Term Loans” shall have the meaning assigned to such term in the 2017
Replacement Term Loan Amendment.

 

“Existing Term Loans” shall have the meaning assigned to such term in the 2017
Replacement Term Loan Amendment.

 

“Replacement Term Lender” shall have the meaning assigned to such term in the
2017 Replacement Term Loan Amendment.

 

2.2          Amendment to Section 2.1(a) of the Term Loan Credit Agreement. 
Section 2.1(a) of the Term Loan Credit Agreement is hereby amended by adding the
following at the end thereof:

 

Subject to the terms and conditions set forth in the 2017 Replacement Term Loan
Amendment, on the 2017 Replacement Term Loan Amendment Effective Date, each
Continuing Term Lender severally agrees to continue its Existing Term Loans
pursuant to a cashless roll as 2017 New Term Loans in a principal amount not to
exceed its 2017 Replacement Term Loan Commitment, and each Replacement Term
Lender severally agrees to make 2017 New Term Loans to the Borrower in a
principal amount not to exceed its 2017 Replacement Term Loan Commitment. Any
amount borrowed or continued pursuant to the 2017 Replacement Term Loan
Amendment and subsequently repaid or prepaid may not be reborrowed.  Subject to
Sections 2.11, 2.12 and 2.13, all amounts owed hereunder with respect to the
2017 New Term Loans shall be paid in full no later than the Maturity Date.  Each
Lender’s Term Loan Commitment shall terminate immediately and without further
action on the 2017 Replacement Term Loan Amendment Effective Date after giving
effect to the making by such Lender (if applicable) of, and the continuation by
such Lender (if applicable) of Term Loans into, 2017 New Term Loans on the 2017
Replacement Term Loan Amendment Effective Date.

 

2.3          Amendment to Section 2.1(b) of the Term Loan Credit Agreement. 
Section 2.1(b) of the Term Loan Credit Agreement is hereby amended and restated
in its entirety as follows:

 

(b)           Borrowing Mechanics for 2017 New Term Loans.  The Company shall
deliver to the Administrative Agent a fully executed and delivered Funding
Notice no later than 10:00 a.m. (New York City time) at least (x) three Business
Days in advance of the 2017 Replacement Term Loan Amendment Effective Date in
the case of a Eurodollar Rate Loan to be made on the 2017 Replacement Term Loan
Amendment Effective Date or (y) one Business Day in advance of the 2017
Replacement Term Loan Amendment Effective Date in the case of an ABR Loan to be
made on the 2017 Replacement Term Loan Amendment Effective Date.  Promptly upon
receipt by the Administrative Agent of such Funding Notice, the Administrative
Agent shall notify each Lender of the proposed borrowing.

 

4

--------------------------------------------------------------------------------


 

2.4          Amendment to Section 2.5 of the Term Loan Credit Agreement. 
Section 2.5 of the Term Loan Credit Agreement is hereby amended and restated in
its entirety as follows:

 

2.5          Use of Proceeds.  The proceeds of the 2017 New Term Loans made
pursuant to the 2017 Replacement Term Loan Amendment shall be used on the 2017
Replacement Term Loan Amendment Effective Date to repay the Loans that are not
Continued Term Loans that are required to be repaid pursuant to Section 2.11. 
The proceeds of the Additional Term Loans made pursuant to Section 2.23 shall be
used for general corporate purposes of the Borrower and its Subsidiaries.  No
portion of the proceeds of any Credit Extension shall be used in any manner that
causes or might cause such Credit Extension or the application of such proceeds
to violate Regulation T, Regulation U or Regulation X of the Board of Governors
of the Federal Reserve System or any other regulation thereof or to violate the
Exchange Act.

 

2.5          Amendment to Section 2.11 of the Term Loan Credit Agreement. 
Section 2.11 of the Term Loan Credit Agreement is hereby amended by
(i) replacing the text “outstanding on the Third Amendment Effective Date” in
the first paragraph thereof with “outstanding on the 2017 Replacement Term Loan
Amendment Effective Date”, (ii) replacing the text “March 31, 2017” with
“September 30, 2017” and (iii) inserting the following text at the end thereof
“The Borrower shall repay to the Administrative Agent for the ratable account of
the Lenders holding Term Loans that are not Continued Term Loans, the
outstanding principal amount of such Term Loans that are not Continued Term
Loans on the 2017 Replacement Term Loan Amendment Effective Date.”

 

2.6          Amendment to Section 2.19 of the Term Loan Credit Agreement. 
Section 2.19 of the Term Loan Credit Agreement is hereby amended by adding the
following as a new clause (h) therein:

 

(h)           Survival.  Each party’s obligations under this Section 2.19 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.

 

2.7          Amendment to Section 2.21 of the Term Loan Credit Agreement. 
Section 2.21 of the Term Loan Credit Agreement is hereby amended by
(i) replacing the text “six-month anniversary” with “twelve-month anniversary”
and (ii) replacing the text “Third Amendment Effective Date” with “2017
Replacement Term Loan Amendment Effective Date”.

 

2.8          Amendment to Section 2.23(b) of the Term Loan Credit Agreement. 
Section 2.23(b) of the Term Loan Credit Agreement is hereby amended by
(i) replacing each reference therein to “Third Amendment Effective Date” with
“2017 Replacement Term Loan Amendment Effective Date” and (ii) replacing each
reference therein to “Term B Loans” with “2017 New Term Loans”.

 

2.9          Amendment to Section 10.6(c)(i) of the Term Loan Credit Agreement. 
Section 10.6(c)(i) of the Term Loan Credit Agreement is hereby amended by
replacing the reference therein to “$1,000,000” with “$500,000”.

 

III.  2017 NEW TERM LOANS; ALLOCATIONS AND REALLOCATIONS

 

3.1          Each (a) Replacement Term Lender, by executing a Replacement Term
Lender Addendum, and (b) Continuing Term Lender, by executing a Continuing Term
Lender Addendum, consents to the amendments to the Term Loan Credit Agreement
set forth in this Amendment.

 

5

--------------------------------------------------------------------------------


 

3.2          Subject to the terms and conditions set forth herein (i) each
Continuing Term Lender agrees to continue, pursuant to a cashless roll, all its
Existing Term Loans as a Continued Term Loan on the date requested by the
Borrower to be the Effective Date in a principal amount equal to such Continuing
Term Lender’s Continuing Term Loan Commitment (as defined below) and (ii) each
Replacement Term Lender agrees to provide its Replacement Term Loan on such date
in a principal amount equal to such Replacement Term Lender’s Replacement Term
Loan Commitment (as defined below). The Borrower shall give notice to the
Administrative Agent of the proposed Effective Date not later than one Business
Day prior thereto, and the Administrative Agent shall notify each Continuing
Term Lender and each Replacement Term Lender thereof.

 

3.3          Each Replacement Term Lender will provide its Replacement Term Loan
on the Effective Date by making available to the Administrative Agent, in the
manner contemplated by the Amended Credit Agreement or as otherwise arranged by
the Administrative Agent and such Replacement Term Lenders, an amount equal to
its Replacement Term Loan Commitment. The “Replacement Term Loan Commitment” of
any Replacement Term Lender will be such amount (not exceeding any commitment
offered by such Replacement Term Lender) allocated to it by the Administrative
Agent and notified to it on or prior to the Effective Date.  The “Continuing
Term Loan Commitment” of any Continuing Term Lender will be the amount of its
Existing Term Loans as set forth in the Register immediately prior to giving
effect to the Effective Date (or such lesser amount as allocated to it by the
Administrative Agent and notified to it on or prior to the Effective Date),
which shall be continued as an equal amount of Continued Term Loans (it being
understood that no cash will be advanced as part of any continuation of
Continued Term Loans). Replacement Term Loan Commitments and Continuing Term
Loan Commitments are collectively referred to herein as the “2017 Replacement
Term Loan Commitment”.  The commitments of the Replacement Term Lenders and the
continuation undertakings of the Continuing Term Lenders are several and no such
Lender will be responsible for any other such Lender’s failure to provide, or
continue its Existing Term Loans as, as applicable, its 2017 New Term Loan.  The
2017 New Term Loans may from time to time be ABR Loans or Eurodollar Rate Loans,
as determined by the Borrower and notified to the Administrative Agent as
contemplated by Sections 2.1 and 2.7 of the Amended Credit Agreement.  Upon the
provision of, or the continuation of the Existing Term Loans as, as applicable,
2017 New Term Loans on the Effective Date, the 2017 New Term Loans shall be ABR
Loans or Eurodollar Rate Loans, as the case may be, of the same Type and with
the Interest Period(s) that were applicable to the Existing Term Loans
immediately prior to the Effective Date uninterrupted thereby with the initial
Interest Period(s) applicable to the 2017 New Term Loans equal to the remaining
length of such Existing Term Loans’ Interest Period(s).

 

3.4          The obligation of each 2017 Term Lender to provide, or continue its
Existing Term Loans as, as applicable, its 2017 New Term Loans on the Effective
Date is subject to the satisfaction of the conditions set forth in Section 4 of
this Amendment.

 

3.5          On and after the Effective Date, each reference in the Amended
Credit Agreement to “Term B Loans” shall be deemed a reference to the 2017 New
Term Loans contemplated hereby, except as the context may otherwise require.

 

3.6          The Lenders hereby agree to waive the notice requirements of
Section 2.12 of the Amended Credit Agreement (which notice is otherwise hereby
deemed to be effectively given to the Administrative Agent) in connection with
the prepayment or replacement of Existing Term Loans contemplated hereby.  The
Continuing Term Lenders, constituting Required Lenders immediately prior to the
Effective Date, hereby agree to waive the breakage costs provisions of
Section 2.17 of the Term Loan Credit Agreement in connection with the prepayment
or replacement of Existing Term Loans contemplated hereby.

 

6

--------------------------------------------------------------------------------


 

IV.  CONDITIONS TO EFFECTIVENESS

 

4.1          This Amendment shall become effective on the date of satisfaction
of the following conditions precedent (such date, the “Effective Date”):

 

(a)           The Administrative Agent (or its counsel) shall have received from
each Credit Party, the Administrative Agent and the 2017 Term Lenders either
(x) a counterpart of this Amendment signed on behalf of such party or
(y) written evidence satisfactory to the Administrative Agent (which may include
fax or other electronic transmission of a signed signature page of this
Amendment) that such party has signed a counterpart of this Amendment.

 

(b)           The Administrative Agent shall have received, on behalf of itself
and the Lenders on the Effective Date, a customary written opinion of Foley &
Lardner LLP, counsel for the Credit Parties, in form and substance satisfactory
to the Administrative Agent, dated as of the Effective Date (and each Credit
Party hereby instructs such counsel to deliver such opinion to the
Administrative Agent.

 

(c)           The Administrative Agent shall have received (i) copies of each
Organizational Document for each Credit Party, certified as of a recent date
prior to the Effective Date by the appropriate governmental official or, as
applicable, by an officer of such Credit Party, (ii) signature and incumbency
certificates of the officers of each Credit Party executing the Credit Documents
to which it is a party, (iii) resolutions of the Board of Directors or similar
governing body of each Credit Party approving and authorizing the execution,
delivery and performance of this Amendment and the other Credit Documents to
which it is a party, certified as of the Effective Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment, (iv) a good standing certificate from the applicable Governmental
Authority of each Credit Party’s jurisdiction of incorporation, organization or
formation and in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business (other than the State of Maryland,
with respect to Dejana), each dated a recent date prior to the Effective Date,
and (v) such other documents as the Administrative Agent may reasonably request.

 

(d)           The Administrative Agent shall have received, at least five
(5) Business Days in advance of the Effective Date, all documentation and other
information required by Governmental Authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including,
without limitation, as required by the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT ACT) Act of 2001.

 

(e)           All fees, expenses and other amounts due and payable to the
Amendment Lead Arranger, the Agents, or to any Lender on or prior to the
Effective Date and, to the extent invoiced, all other amounts due and payable
pursuant to the Credit Documents on or prior to the Effective Date, including,
to the extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses (including reasonable fees, charges and disbursements of Simpson
Thacher & Bartlett LLP) required to be reimbursed or paid by the Credit Parties
under the Term Loan Credit Agreement or under any other Credit Document shall
have been paid or shall have been authorized to be deducted from the proceeds of
the funding of the 2017 New Term Loans.

 

(f)            The Administrative Agent shall have received a certificate of an
Authorized Officer of the Borrower dated the Effective Date certifying that
(a) the representations and warranties contained in the Term Loan Credit
Agreement and the other Credit Documents are true and correct in all material
respects (or in all respects, if qualified by materiality) on and as of the
Effective Date to the same extent as though made on and as of such date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties were true and
correct in all material respects (or in all respects, if qualified by
materiality) on and as of such earlier date, and (b) both before and after
giving effect to the making of the 2017 New Term Loans, no Default or Event of
Default has occurred and is continuing or would result from the provision of, or
the continuation of Existing Term Loans as, as applicable, 2017 New Term Loans
on the Effective Date.

 

7

--------------------------------------------------------------------------------


 

(g)           The Borrower shall have provided the Administrative Agent with a
Funding Notice substantially in the form of Exhibit A-1 to the Term Loan Credit
Agreement no later than 10:00 a.m. (New York City time) at least three Business
Days in advance of the Effective Date with respect to the borrowing of
Replacement Term Loans on the Effective Date.

 

Each 2017 Term Lender, by delivering its signature page to this Amendment and
providing, or continuing its Existing Term Loans as, as applicable, its 2017 New
Term Loan on the Effective Date shall be deemed to have acknowledged receipt of
and consented to and approved each Credit Document and each other document
required to be approved by the Administrative Agent or any Lender, as
applicable, on the Effective Date.

 

V.  EFFECT ON THE CREDIT DOCUMENTS

 

5.1          Except as expressly provided herein, all of the terms and
provisions of the Term Loan Credit Agreement and the other Credit Documents are
and shall remain in full force and effect. This Amendment shall constitute a
Credit Document for all purposes of the Term Loan Credit Agreement and the other
Credit Documents.  Provisions of this Amendment are deemed incorporated into the
Term Loan Credit Agreement as if fully set forth therein. To the extent required
by the Term Loan Credit Agreement, the Borrower and the Administrative Agent
hereby consent to each Replacement Term Lender becoming a Lender under the Term
Loan Credit Agreement on the Effective Date.

 

VI. MORTGAGES

 

6.1          Within 90 days of the Effective Date (or such later date as the
Collateral Agent shall agree), the Borrower shall have delivered, with respect
to each Mortgage, either:

 

(a)           (i) An opinion in form and substance reasonably satisfactory to
the Collateral Agent from local counsel in the jurisdiction in which such
Mortgage is recorded substantially to the effect that: (x) the recording of the
existing Mortgage is the only filing or recording necessary to give constructive
notice to third parties of the lien created by such Mortgage as security for the
Obligations, including the Obligations evidenced by the Term Loan Credit
Agreement, as amended pursuant to this Amendment, for the benefit of the Secured
Parties; and (y) no other documents, instruments, filings, recordings,
re-recordings, re-filings or other actions, including, without limitation, the
payment of any mortgage recording taxes or similar taxes, are necessary or
appropriate under applicable law in order to maintain the continued
enforceability, validity or priority of the lien created by such Mortgage as
security for the Obligations, including the Obligations evidenced by the Term
Loan Credit Agreement, as amended pursuant to this Amendment, for the benefit of
the Secured Parties; and (ii) title reports in scope, form and substance
reasonably satisfactory to the Collateral Agent describing no liens on said
Property (as defined in such Mortgage) other than Permitted Liens; or

 

(b)           The following documentation:

 

(i)            an amendment to each existing Mortgage (each, a “Mortgage
Amendment,” collectively, the “Mortgage Amendments”) to reflect the matters set
forth in this Amendment, duly executed and acknowledged by the applicable Credit
Party, and in form for recording in the recording office where such Mortgage was
recorded, together with such certificates, affidavits, questionnaires or returns
as shall be required in connection with the recording or filing thereof under
applicable law, in each case in form and substance reasonably satisfactory to
the Collateral Agent;

 

8

--------------------------------------------------------------------------------


 

(ii)           a date down, modification and/or so-called “nonimpairment”
endorsement to each Title Policy (each, a “Title Endorsement,” collectively, the
“Title Endorsements”) relating to each Mortgage insuring the Collateral Agent
that such Mortgage, as amended by such Mortgage Amendment, is a valid and
enforceable first priority lien on the Collateral described therein in favor of
the Collateral Agent for the benefit of the Secured Parties free and clear of
all defects, encumbrances and liens except for Permitted Liens, and such Title
Endorsements shall otherwise be in form and substance reasonably satisfactory to
the Collateral Agent;

 

(iii)          customary legal opinions addressed to the Collateral Agent for
itself and the benefit of each of the Secured Parties covering the
enforceability of the applicable Mortgage as amended by the Mortgage Amendment
in form and substance reasonably satisfactory to the Collateral Agent; and

 

(iv)          such affidavits, certificates, information and instruments of
indemnification as shall be required to induce the title insurance company to
issue the Title Endorsements and evidence of payment by the Borrower of all
applicable title insurance premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgage Amendments and issuance of
Title Endorsements.

 

VII.  COVENANTS

 

7.1          Within 30 days of the Effective Date (or such later date as the
Administrative Agent may agree in its sole discretion, acting reasonably), the
Administrative Agent shall have received, with respect to Dejana, a certificate
from the State of Maryland with respect to its qualification as a foreign entity
in good standing to engage in business in such jurisdiction.

 

VIII.  REAFFIRMATION

 

8.1          By signing this Amendment, each Credit Party hereby confirms that
(a) its obligations and liabilities under the Term Loan Credit Agreement as
modified hereby (including with respect to the 2017 New Term Loans contemplated
by this Amendment) and the other Credit Documents to which it is a party remain
in full force and effect on a continuous basis after giving effect to this
Amendment, (b) the Secured Parties remain entitled to the benefits of the
Guaranty and the security interests set forth or created in the Collateral
Documents and the other Credit Documents, (c) notwithstanding the effectiveness
of the terms hereof, the Collateral Documents and the other Credit Documents
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects and (d) each Replacement Term Lenders shall be a
“Secured Party” and a “Lender” for all purposes of the Term Loan Credit
Agreement and the other Credit Documents.  Each Credit Party ratifies and
confirms that all Liens granted, conveyed, or assigned to any Agent by such
Person pursuant to each Credit Document to which it is a party remain in full
force and effect, are not released or reduced, and continue to secure full
payment and performance of the Obligations as increased hereby.

 

9

--------------------------------------------------------------------------------


 

IX.  EXPENSES

 

9.1          The Borrower agrees to pay and reimburse the Administrative Agent
for all its reasonable costs and out-of-pocket expenses incurred in connection
with the preparation and delivery of this Amendment, including, without
limitation, the reasonable and invoiced fees, charges and disbursements of one
counsel in each applicable jurisdiction to the Administrative Agent.

 

X.  MISCELLANEOUS

 

10.1        This Amendment and the rights and obligations of the parties
hereunder shall be governed by, and shall be construed and enforced in
accordance with the laws of the State of New York without regard to conflict of
law principles thereof that would result in the application of the laws of
another jurisdiction.

 

10.2        EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AMENDMENT.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS AMENDMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
AMENDMENT, WHICH EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AMENDMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION OF THIS AMENDMENT AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, SUPPLEMENTS
OR MODIFICATIONS HERETO OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS
AMENDMENT.  IN THE EVENT OF LITIGATION, THIS AMENDMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

10.3        This Amendment may be executed in counterparts, each of which when
so executed and delivered shall be deemed an original, but all of such
counterparts together shall constitute but one and the same instrument. 
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or electronic file shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

[Signature Pages Follow.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

 

DOUGLAS DYNAMICS, INC.

 

 

 

 

 

By:

/s/ Robert J. Young

 

 

Name: Robert J. Young

 

 

Title: Vice President, Controller, and Treasurer

 

 

 

 

 

DOUGLAS DYNAMICS, L.L.C.

 

 

 

 

 

 

By:

/s/ Robert J. Young

 

 

Name: Robert J. Young

 

 

Title: Vice President, Controller, and Treasurer

 

 

 

 

 

DOUGLAS DYNAMICS FINANCE COMPANY

 

 

 

 

 

 

By:

/s/ Robert L. McCormick

 

 

Name: Robert L. McCormick

 

 

Title: Vice President, CFO, Treasurer and Secretary

 

 

 

 

 

FISHER, LLC

 

 

 

 

 

 

By:

Douglas Dynamics, L.L.C., its sole Member

 

 

 

 

 

 

By:

/s/ Robert J. Young

 

 

Name: Robert J. Young

 

 

Title: Vice President, Controller, and Treasurer

 

 

 

 

 

TRYNEX INTERNATIONAL LLC

 

 

 

 

 

 

By:

/s/ Robert J. Young

 

 

Name: Robert J. Young

 

 

Title: Treasurer and Secretary

 

[Signature Page to 2017 Replacement Term Loan Amendment]

 

--------------------------------------------------------------------------------


 

 

HENDERSON ENTERPRISES GROUP, INC.

 

 

 

 

 

 

By:

/s/ Robert J. Young

 

 

Name: Robert J. Young

 

 

Title: Treasurer

 

 

 

 

 

 

HENDERSON PRODUCTS, INC.

 

 

 

 

 

 

 

By:

/s/ Robert J. Young

 

 

Name: Robert J. Young

 

 

Title: Treasurer

 

 

 

 

 

 

DEJANA TRUCK & UTILITY EQUIPMENT

COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Robert J. Young

 

 

Name: Robert J. Young

 

 

Title: Treasurer

 

[Signature Page to 2017 Replacement Term Loan Amendment]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent, as Collateral Agent

 

and as a Lender

 

 

 

 

 

 

By:

/s/ Patrick J. Reardon

 

 

Name: Patrick J. Reardon

 

 

Title: Authorized Officer

 

[Signature Page to 2017 Replacement Term Loan Amendment]

 

--------------------------------------------------------------------------------